                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )                8:19CR165
                                          )
      vs.                                 )
                                          )
TODD FUNDERMANN,                          )                  ORDER
                                          )
                   Defendant.             )


      This matter is before the court on the defendant’s unopposed Motion to Continue
[27]. Counsel seeks additional time to negotiate the terms of a potential plea
agreement. For good cause shown,

       IT IS ORDERED that the unopposed Motion to Continue [27] is granted, as
follows:

      1. The jury trial, now set for October 8, 2019, is continued to December 3, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and December 3, 2019, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: October 4, 2019.

                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
